A screenshot of a cell phone Description automatically generated [image_001.jpg]

1 

 

A screenshot of text Description automatically generated [image_002.jpg]

2 

 

A screenshot of a cell phone Description automatically generated [image_003.jpg]

3 

 

A screenshot of a cell phone Description automatically generated [image_004.jpg]

4 

 

A screenshot of a cell phone Description automatically generated [image_005.jpg]

5 

 

A screenshot of a cell phone Description automatically generated [image_006.jpg]

6 

